Title: From Thomas Jefferson to William Waller Hening, 13 June 1822
From: Jefferson, Thomas
To: Hening, William Waller


Dear Sir
Monticello
June 13. 22.
Your favor of May 14. was a fortnight on it’s passage to me. the volumes of Manuscripts I described to you shall be at your service whenever you enter on  the additional volume you propose.  of State papers, papers of the proceedings of public bodies and periodical publications I now possess nothing. I had a tolerably compleat collection of Virginia newspapers from 1741. to 1783. and also a full collection of pamphlets from the Stamp act to the Revolution. but these have been all transferred to the Library of Congress.in answer to your enquiry as to my election to the government of this state, it was on the 1st day of June 1779.The set of your collection of laws, destined for the University shall be duly taken care of when recieved: and I shall be thankful for your two new volumes 8th and 9th Accept the assurance of my great esteem and respect.Th: Jefferson